Case 2:15-cv-05193-KSH-JSA Document 134 Filed 06/03/21 Page 1 of 4 PageID: 1801

                                                      U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch

                                                      Via U.S. Mail:          Via Courier:
                                                      P.O. Box 883            1100 L Street, NW
                                                      Washington, DC 20044    Washington, DC 20005


 Matthew Skurnik                                      Tel: (202) 616-8188     matthew.skurnik@usdoj.gov
 Trial Attorney                                       Fax: (202) 616-8470


 June 3, 2021

 BY ECF

 The Honorable Jessica S. Allen
 United States Magistrate Judge
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street Room 2B
 Newark, New Jersey 07101

           Re:     Kyle-Labell v. Selective Service System et al., Docket No. 2:15-cv-05193-KSH-JSA
                   (D.N.J.)

 Dear Judge Allen:
           We write in response to the Court’s May 21, 2021 order, which required the parties to file

 a joint status letter “setting forth the case’s procedural history, the status of Motion practice, the

 status of discovery if any has been exchanged, and whether a Settlement Conference is

 appropriate.” ECF No. 133. The parties jointly submit the following:

    I. Procedural History

           On July 3, 2015, Plaintiff Elizabeth Kyle-Labell, then a minor represented by her mother

 as guardian ad litem, filed this action on behalf of herself and a putative class to challenge the

 constitutionality of the Military Selective Service Act (“MSSA”), which currently (1) requires

 only males to register for the draft, and (2) forbids females from registering for the draft. 50

 U.S.C. § 3802(a). Plaintiff seeks a declaratory judgment that the MSSA’s draft registration

 provision is unconstitutional, and an injunction (i) enjoining the Government from registering

 only males; or (ii) requiring that females register with the SSS; or (iii) requiring that registration

 be voluntary for both sexes. On September 29, 2016, Ms. Kyle-Labell was substituted as the

 plaintiff, as she sought to replace her mother as named plaintiff when she turned 18. ECF Nos.

 49, 54.
Case 2:15-cv-05193-KSH-JSA Document 134 Filed 06/03/21 Page 2 of 4 PageID: 1802

                                                  -2-


        The Government filed a motion to dismiss, ECF No. 33, which the Court terminated on

 June 29, 2019 pending supplemental briefing “regarding recent activity in Congress related to the

 Military Selective Service Act.” ECF No. 48. The parties submitted multiple filings informing

 the Court of congressional actions, including the creation of the National Commission on

 Military, National, and Public Service (the “Commission”). ECF No. 57. This commission was

 charged with conducting a review of military selective service, including consideration of

 whether draft registration should be expanded to require registration “without regard to age or

 sex.” Pub. L. No. 114-328 § 551(b)(3), 130 Stat. 2000, 2130 (2016).

        The plaintiff filed a Motion to Continue the Proceedings, seeking to resume the litigation.

 ECF No. 58-1. The Court granted the plaintiff’s motion on July 27, 2017 and ordered that the

 Government could renew its motion to dismiss, but only on the issue of standing. ECF No. 67.

 The Government renewed its motion, addressing only standing. ECF No. 69. On March 29,

 2018, the Court denied the motion without prejudice, holding that Plaintiff’s allegations that she

 tried to register for the draft but was refused were sufficient to establish a concrete and

 particularized injury for purposes of Article III standing. ECF No. 72.

        The Government thereafter moved to dismiss on grounds of ripeness and failure to state a

 claim. ECF No. 80. The Court denied the Government’s motion in part, permitting the equal

 protection claim to proceed, and granted the Government’s motion in part, dismissing the

 substantive due process claim. ECF No. 89. The Court also held that Plaintiff’s challenge to the

 MSSA was ripe for review. Id.

        The Government then filed an answer. ECF No. 97. At the same time, in accordance

 with procedures set by the Magistrate Judge, the plaintiff served on the Government (but did not

 file) a motion for class certification, and the parties met and conferred about the need for

 conducting discovery related to class certification. ECF No. 96. At the recommendation of the

 parties, the Magistrate Judge set a period of 60 days for the Government to conduct class

 certification discovery. ECF No. 99. That period was extended by an additional three weeks.

 ECF Nos. 100-101. On June 20, 2019, Boies Schiller Flexner LLP replaced Michael John Daher

 and Roy Den Hollander as Plaintiff’s counsel. ECF No. 104. On August 30, 2019, the parties
Case 2:15-cv-05193-KSH-JSA Document 134 Filed 06/03/21 Page 3 of 4 PageID: 1803

                                                 -3-


 filed their class certification papers. ECF Nos. 115–117. The plaintiffs’ motion for class

 certification is currently pending, and no summary judgment briefing schedule has been set. See

 ECF No. 99.

        On April 3, 2020, the Government filed a letter informing the Court that the Commission

 had submitted its Final Report commissioned by Congress. ECF No. 125. Among other things,

 the report recommended that Congress amend the Military Selective Service Act to require that

 both women and men register for the draft. Id. The Government’s letter contended that the

 Commission’s Final Report supported the Government’s arguments that class certification

 should be denied. Id. The plaintiff filed a letter in response, contending that the Government’s

 letter was an improper sur-reply on Plaintiff’s class certification motion and, in any event, that

 the Commission’s Final Report has no bearing on the issues raised in the class certification

 motion. ECF No. 126.

         On July 22, 2020 and February 19, 2021, this case was reassigned to Judge Katharine S.

 Hayden and Magistrate Judge Jessica S. Allen, respectively. ECF No. 129.
    II. Status of Motion Practice

        On April 5, 2019, Plaintiff served a motion for class certification on the Government,

 seeking to certify a class of all present and future female, U.S. citizens who are prevented from

 registering for the draft at any time from 30 days before their 18th birthday to the day before

 their 26th birthday, with some exclusions. The Government served its opposition to Plaintiff’s

 motion for class certification on August 14, 2019, and Plaintiff served her reply in support of her

 motion on August 30, 2019. All of the briefs were filed on ECF on August 30, 2019. ECF Nos.

 115, 116, 117. Judge Salas scheduled a telephonic oral argument on Plaintiff’s motion for class

 certification for June 25, 2020, but cancelled the oral argument without a new date due to

 “unforeseen circumstances.” ECF Nos. 127, 128. Plaintiff’s motion for class certification

 remains fully briefed and pending. No other motions are currently pending before the Court.

        The parties have not yet moved for summary judgment. The Magistrate Judge previously

 ordered that it would “postpone setting a summary judgment briefing schedule until a more

 appropriate time.” ECF No. 99.
Case 2:15-cv-05193-KSH-JSA Document 134 Filed 06/03/21 Page 4 of 4 PageID: 1804

                                                 -4-


    III. Status of Discovery

        This case has not involved significant discovery. During the period of class certification

 discovery, the Government propounded a set of seventeen interrogatories, to which plaintiff

 served responses and objections. See ECF No. 116-1. The parties have not conducted any

 merits discovery thus far. No party has served requests for production or admission, no

 depositions have taken place, and no discovery is currently outstanding.

    IV. Settlement Conference

        At this time, the parties do not believe that a settlement conference would be appropriate.

 The plaintiff requests declaratory and injunctive relief regarding a federal statute. The parties do

 not anticipate that a settlement conference would lead to a settlement.



                                                       Respectfully submitted,

                                               By:     /s/ Matthew Skurnik
                                                       MATTHEW SKURNIK
                                                       COUNSEL FOR DEFENDANTS


                                                       /s/ Sabina Mariella
                                                       SABINA MARIELLA
                                                       COUNSEL FOR PLAINTIFF
